DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “large atomization volume” in line 1. However, it is suggested to amend to –a large atomization volume-.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  Claim 1 recites “the secondary atomization cavity inner cavity” in lines 15 and 17. However, it is suggested to amend to –the cylindrical inner cavity of the secondary atomizing cavity-.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  Claim 1 recites “the cylindrical cavity” in lines 25 and 32. However, it is suggested to amend to –the stepped cylindrical cavity-.  Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 recites the limitation "the copper sheet electrode" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 contains a duplicated limitation “an amplitude transformer” in line 13. However, it appears the same limitation has been recited in claim 1 line 3. Therefore, the limitation is a duplicated limitation, hence it is indefinite. Appropriate correction is required.
Claim 1 recites the limitation "the atomization end surface" in 16.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 1 recites the limitation "the annular surface" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the axial midpoint" in line 33.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-10 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because of dependency on claim 1.
Claim 2 recites the limitation "the vibration frequency" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the main body of the ultrasonic atomizing nozzle" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the inlet diameter of the contraction end" in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim 9 recites the limitation "the diameter of the axial through hole" in line 9.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to amend to –a diameter of the axial through hole-.
Claim 10 recites the limitation "the distance" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
The claims are replete with indefiniteness. Limited time for prosecution prohibits an editorial review of the claims. Applicant is required to review and amend ALL of the claims in their entirety to ensure full compliance with 35 U.S.C. 112(b). Applicant should not misconstrue the lack of art rejection as an indication of allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163.  The examiner can normally be reached on Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752